                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


 HEATH WILLIAMSON,                                 §
               Plaintiff                           §
                                                   §
 v.                                                §
                                                   §        CIVIL NO. A-19-CV-00869-LY
 THE BANK OF NEW YORK                              §
 MELLON, AS TRUSTEE FOR                            §
 REGISTERED HOLDERS OF CWABS,                      §
 INC., ASSET-BACKED                                §
 CERTIFICATES, SERIES 2005-9,                      §
                 Defendant

                                             ORDER

      On September 10, 2019, the District Court referred this case to the undersigned Magistrate

Judge for resolution and Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1), Federal

Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of the United States

District Court for the Western District of Texas (“Local Rules”).

      On October 2, 2019, the parties filed a Joint Stipulation of Voluntary Dismissal with Prejudice

asking the Court to dismiss all claims in this lawsuit with prejudice pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). Dkt. No. 6. Accordingly, the undersigned HEREBY REMOVES

this case from the Magistrate’s Court’s docket and RETURNS it to the District Court’s docket.

      SIGNED on October 3, 2019.



                                            SUSAN HIGHTOWER
                                            UNITED STATES MAGISTRATE JUDGE
